UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LESLIE J. LEVINE, solely in his capacity as trustee of                 :
the Marvin H. Schein Descendants’ Trust,                               :
                                                                       :   15-CV-1738 (JMF)
                                    Plaintiff,                         :
                                                                       :        ORDER
                  -v-                                                  :
                                                                       :
MICHAEL D. BROWN,                                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        For the reasons discussed on the record during the conference held on December 19,
2019, it is hereby ORDERED that the Temporary Restraining Order (“TRO”) signed by the
Court on December 11, 2019, ECF No. 24, is extended through and including January 31, 2020.
On January 31, 2020, the parties shall appear for an evidentiary hearing beginning at 9:30 a.m.
in Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street, New York,
NY.
      As discussed during the conference, the following schedule shall govern the further
conduct of pre-hearing proceedings in this case:
    1. The parties are directed to file a joint letter no later than the close of business on
       December 24, 2019, describing the parties’ proposal(s) for the scope and timing of
       discovery, including interim discovery deadlines.

    2. In the case of discovery disputes, parties should follow Local Civil Rule 37.2 with the
       following modifications. Any party wishing to raise a discovery dispute with the Court
       must first confer in good faith with the opposing party, in person or by telephone, in an
       effort to resolve the dispute. If this meet-and-confer process does not resolve the dispute,
       the party shall, in accordance with the Court’s Individual Rules and Practices in Civil
       Cases, promptly file a letter-motion, no longer than three pages, explaining the nature of
       the dispute and requesting an informal conference. Any letter-motion seeking relief must
       include a representation that the meet-and-confer process occurred and was unsuccessful.
       Any opposition to a letter-motion seeking relief shall be filed as a letter, not to exceed
       three pages, within three business days. Counsel should be prepared to discuss with the
       Court the matters raised by such letters, as the Court will seek to resolve discovery
       disputes quickly, by order, by conference, or by telephone. Counsel should seek relief in
       accordance with these procedures in a timely fashion; if a party waits until near the close
       of discovery to raise an issue that could have been raised earlier, the party is unlikely to


                                                         1
   be granted the relief that it seeks, let alone more time for discovery.

3. By January 20, 2020, the parties shall file a Joint Pre-Hearing Order, including any and
   all information relevant to the hearing referenced in the Court’s Individual Rules and
   Practices in Civil Cases, available at https://nysd.uscourts.gov/hon-jesse-m-furman, with
   respect to Joint Pre-Hearing Orders.

4. At the same time, the parties shall each file Proposed Findings of Fact and Conclusions
   of Law. As there may be no opportunity for post-hearing submissions, the Proposed
   Findings of Fact should be detailed and should include citations to the proffered hearing
   testimony and exhibits, and the Proposed Conclusions of Law shall include all law that
   the parties wish to submit to the Court. The parties may not submit additional
   memoranda of law (before or after trial) without leave of Court.

5. At the same time, the parties shall serve, but not file, affidavits constituting the direct
   testimony of each hearing witness, except for the direct testimony of an adverse party, a
   person whose attendance is compelled by subpoena, or a person for whom the Court has
   agreed to hear direct testimony live at the hearing. The parties shall also serve, but not
   file, all deposition excerpts that will be offered as substantive evidence, as well as a one-
   page synopsis (with transcript citations) of those excerpts for each deposition.

6. At the same time, the parties shall provide the Court with an electronic copy of each
   exhibit sought to be admitted (with each filename corresponding to the relevant exhibit
   number — e.g., “PX-1,” “DX-1,” etc.) on either a CD-ROM or a flash drive. If
   submission of electronic copies would be an undue burden on a party, the party may seek
   leave of Court (by letter-motion filed on ECF) to submit prospective documentary
   exhibits in hard copy. Each hard copy shall be pre-marked (that is, with an exhibit
   sticker) and assembled sequentially in a looseleaf binder (not to exceed 2 1/2 inches in
   thickness) or in separate manila folders labeled with the exhibit numbers and placed in
   redweld folders labeled with the case name and docket number. The parties shall also
   provide, by e-mail to the Court (Furman_NYSDChambers@nysd.uscourts.gov), a
   Microsoft Word document listing all exhibits sought to be admitted. The list shall
   contain four columns labeled as follows: (1) “Exhibit Number”; (2) “Description” (of the
   exhibit); (3) “Date Identified”; and (4) “Date Admitted.” The parties shall complete the
   first two columns, but leave the third and fourth columns blank, to be filled in by the
   Court during the hearing.

7. Three business days after submission of the affidavits discussed above, counsel for
   each party shall submit a list of all affiants whom he or she intends to cross-examine at
   the hearing. Only those witnesses who will be cross-examined need to appear at the
   hearing. The original signed affidavits should be brought to the hearing to be marked as
   exhibits.

8. By January 27, 2020, the parties shall file any reply memorandum of law and provide
   two (2) courtesy copies to the Court.




                                              2
   9. It is further ORDERED that the following procedures shall govern the conduct of the
      hearing:

          a. All exhibits must be pre-marked.
          b. At the start of the hearing, each party shall provide the Court with three (3) copies
             of a complete exhibit list.
          c. Counsel should make certain that they retain custody of all original exhibits,
             including the affidavits composing the direct testimony. The Court does not
             retain them and the Clerk is not responsible for them.

   10. Plaintiff is further ORDERED to serve a copy of this Order, the TRO, and the turnover
       motion papers on Wells Fargo Bank, N.A. and on the relevant branch(es) currently in
       possession of Accounts #0720 and #1929 no later than December 30, 2019, and to file
       proof of service within two business days of service.

      SO ORDERED.

Dated: December 20, 2019                           __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               3
